Citation Nr: 1342362	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating higher than 10 percent for PTSD.  By a May 2010 decision of a Decision Review Officer (DRO), however, a 50 percent rating was granted, effective March 18, 2008, the date of the claim giving rise to the current appeal.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The record reflects that at the time of the Veteran's July 2010 Substantive Appeal, he reported that he was unemployed and was concerned that he could not work due to his service-connected cardiac disability and PTSD.  As such, the question of TDIU is raised by the record and the Board has captioned the issues on the title page herein to reflect such. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA treatment records associated with the claims file, considering both the physical claims file and VA's electronic systems, are dated in October 2009.  There is no indication that the Veteran has ceased VA treatment and on remand his updated VA treatment records should be obtained.

The Veteran's most recent VA examination is dated in April 2010.  In his July 2010 Substantive Appeal, he described symptoms that appear to be more severe than those recorded at the time of the examination, including unemployability, gathering ammunition in preparation for impending anarchy, and entering his kitchen and preparing to urinate before realizing that he was not in his bathroom.  He reported that he rarely left his home, and cited that even going to the store is extremely aggravating, as he sometimes would like to crash his cart into rude people.  Also, on VA examination in April 2010, the examiner simply recorded the Veteran's statements regarding his employment, including the notation that the Veteran had problems with employment in the past and was looking for current employment but was worried about the economy.  The examiner did not render his own opinion as to the impact the Veteran's PTSD has on his employability.  

Thus, on remand, the Veteran should be afforded a VA examination to determine the current severity of his PTSD.  Also, the Veteran should be afforded a VA examination to determine his employability, considering his service-connected disabilities.  The Board notes here that review of the record indicates that the Veteran prefers to be seen at the VA Medical Center (VAMC) in Altoona, Pennsylvania, as opposed to the VAMC in Pittsburg, Pennsylvania, and his VA examination should be scheduled to reflect such, if possible.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VAMC in Altoona, Pennsylvania, dated from October 2009 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2.  Provide the Veteran sufficient notice required by the Veterans Claims Assistance Act of 2000 (VCAA) as to his raised claim of entitlement to a TDIU.  Request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

3.  Schedule the Veteran for a VA examination at the VAMC in Altoona, Pennsylvania, if possible, with an appropriate examiner to determine the current severity, including all functional effects, of his PTSD.  The examiner should note all relevant pathology and conduct all appropriate tests.

4.  Schedule the Veteran for a VA examination at the VAMC in Altoona, Pennsylvania, if possible, with an appropriate examiner to determine the impact of his service-connected disabilities on his unemployability. 

The examiner should be notified that the Veteran is currently service-connected for PTSD, currently rated as 50 percent disabling, and ischemic heart disease/coronary artery disease, rated as 10 percent disabling.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on his employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his age or non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

To this end, the examiner must give some indication as to whether any employment in which the Veteran may engage is only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

The claims file, to include a copy of this remand, should be made available to the examiner(s) for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner(s) should fully articulate a sound reasoning for all conclusions made.  The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination(s).

5.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










(Continued on the next page)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


